Title: From Thomas Jefferson to George Mosley, 2 September 1808
From: Jefferson, Thomas
To: Mosley, George


                  
                     Sir 
                     
                     Monticello Sep. 2. 08.
                  
                  It being entirely contrary to the course observed with the heads of departments for me to give any order but through them, I can do no more than forward your’s & Govr. Tompkins’s letters to Genl. Dearborne with a recommendation of it to his immediate attention, from whom the answer may come to you within three weeks from this day. Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
               